                             United States District Court
                              Middle District of Florida
                                Jacksonville Division

FREDREGUS ARNOLD,

             Plaintiff,
v.                                                          NO. 3:19-cv-769-J-34PDB

EISMAN & RUSSO, INC.,

             Defendant.



                                        Order

      On October 11, 2019, the Court conducted a telephone conference with the
parties to discuss the failure to follow the track notice and scheduling order. Doc. 12.

      The Court extended the deadline for the defendant to file the verified summary
of hours worked and serve the supporting time sheets and payroll records to October
15, 2019.

      Without objection, the plaintiff’s counsel moved to conduct the settlement
conference by telephone to avoid the fees and expenses associated with travel,
particularly given the low damages.

      The track notice directs that “counsel for Plaintiff and Defendant shall meet
and confer in person in a good faith effort to settle all pending issues[.] … Exceptions
to the requirement of meeting in person will rarely be granted; the parties are
encouraged to make efforts to resolve this matter prior to the in-person meeting
deadline (via telephone or otherwise).” Doc. 4 at 2–3.

      Because counsel provided no compelling reason for the Court to undertake the
rare action requested, the Court denied the oral motion but without prejudice to filing
another motion if circumstances change. To give the parties more time to try to
informally resolve the dispute without travel, the Court extended the deadline to
conduct the in-person settlement conference to December 10, 2019.

      Ordered in Jacksonville, Florida, on October 18, 2019.




c: Counsel of Record
